Action on a note and chattel mortgage for $120.40.
Defendant Lowe set up a counterclaim and alleged that upon a settlement of all items plaintiff would be due him $65.00.
On issues submitted to the jury there was verdict that defendant Lowe was indebted to plaintiff in the sum of $120.40, with interest from 9 April, 1932, and that the plaintiff was indebted to the defendant Lowe in the sum of $143.00 as of March 16, 1936.
From judgment for plaintiff for the small difference between said amounts, plaintiff appealed.
The plaintiff principally complains that the amount awarded by the jury to the defendant Lowe on his counterclaim exceeded the amount alleged in his answer, but it appears from an examination of the pleading that this defendant alleged, in effect, that he was entitled to recover $65.00 over and above all items due plaintiff. The assignment of error on this score cannot be sustained.
The other exceptions are without substantial merit. The case presented questions of fact which have been determined by the jury, and in the trial, we find
No error.